          Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 1 of 9



                                                                         ~ p.....   ~- ,.


                                                                                    u:;;, ·, sm<Y
UNITED STATES DISTRICT COURT                                             :cr.r1·v",NT
SOUTI·IERN DISTRICT OF NEW YORK
                                                                         jl
                                                                          ,
                                                                            ' ' ·' ·'-"'
                                                                                 ' , .. ) T     '   '1
                                                                                                        •
                                                                                                                    q
                                                                                                            ...., , l1l
•---•-•••--•••-••••••·••-•••••••-••••••--·-••••••·••••••-•-••-••••••••• -"-~-) •. • [ •0 NI Cr, I, L ,I f<'F)7p
                                                                                                             ~        T
                                                                                                                          ~




WAIR.ON NUNEZ)
                                                                         \I
                                                                         !'
                                                                         !~
                                                                          I'
                                                                          ·i                 ·:_ :,ED: ___       I   a:~-~ -·:
                                                                                            STIPULATION AND
                                                            Plaintiff,
                                                                                            ORDER OF.
                                   -against-                                                CONFIDENTIALITY

THE CITY OF NEW YORK, ET AL.,                                                               18-CV-10522 (CM)

                                                           Defendants.



                  WHitREAS, pursuant to Rule 26 of the Federal Rules of Civil Procedure,

 the pa11ics in the aboye-captioned action intend to produce certain documents that they deem

 to be confidential or otherwise inappropriate for public disclosure; and

                 WHEREAS, the parties will only produce these documents if appropriate

 protection for their confidentiality is assured; and

                 WHEREAS, good cm.1se exists for the entry of an order pursuant to Rule 26(c)

 of the Federal Rules of Civil Procedure;

                 NOW, THEREFOR!~, IT IS HEREBY STIPULATED AN}} AGREED, by

and among the attorneys for plaintiff and defendants, as follows:

                  1.       As used herein, "Action" shall mean the pending action between plaintiff

and defendants captioned .~irP.t1Nm1ez v. City.9J1'jew York et aL, 18-cv-10522 (CM).

                 2.        As Lised herein, "Confidential Materials" shall mean: (a) New York City

Department of Correction ("DOC") personnel and disciplinary related records, and records of

investigations regarding the conduct of Mernbcrs of Service of DOC conducted by any

entity: (b) documents that the parties agree in writing should be designated "Confidential
        Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 2 of 9




Materials" based on a good faith belief tbat they should be treated as "Confidential

Materials;" and (c) document:,; designated by the Court as confidential.

               3.      As used herein, "Producing Party" shall mean the party requesting that a

particular document, materials, or the information contained therein be deemed confidential,

and "Receiving Party" shall mean any pruty who is not the "Producing Pa11y," as defined herein

for that document or materials.

               4.     The documents and information as defined in paragraph "2" shall not be

deemed "Confidential Materials" to the extent, and only to the extent, that they are: (a) obtained

by the Receiving Party from sources other than the Producing Party, or (b) otherwise publicly

available.

               5.     In order to designate documents or other material as "Confidential"

within the meaning of this Stipulation of Confidentiality and Protective Order, the Producing

Party may affix the legend "Confidential" to the documents or material in a manner so as not

to interfere with the legibility thereof, and/or may designate such documents by title, Bates

number, or other method reasonably calculated to give notice of the confidentiality

designation in a writing directed to all parties' counsel. The Producing Party reserves the

right to designate any document confidential pursuant to this agreement, if necessary, after

production of such documents to the Receiving Pa1iy,

               6.     Inadvci·tent production of any document or information which is

privileged, was prepared in anticipation of litigation, or is otherwise immune from discovery,

shall not constitute a waiver of any privilege or of another ground for objecting to discovery

with respect to that document, or its subJect matter, or the infomiation contained therein, or of

the Producing Party's right to object to the use of any such document or the information


                                              .2.
        Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 3 of 9




contained therein during any proceeding in this litigation or otherwise.

               7.      If the Receiving Party o~jects to the designation of any particular

document as Confidential Material, the Receiving Party shall state such objection in writing to

the Producing Party, and the parties shall in good faith attempt to resolve such objection. lfthc

objection cannot be resolved among the parties, the Receiving Party, within 30 days of the

initial objection, may request that the Court remove the designation. Any such materials or

information shall remain Confidential until the parties resolve the objection or there is a

resolution of the designation by the Court.

               8.      Counsel for a Receiving Party shall not disclose the Confidential Materials

to any person other than a party, an attorney of record for that party, or any member of the staff

of that attorney's office, except under the following conditions:

               a.      Disclosure may be made for the purpose of preparing or presenting a

                       party's claims or defenses in the Action.

               b.      Disclosure may also be made to an expert, consultant and/or investigator

                       who has been retained or specially employed by a party's attorneys in

                       anticipation of litigation or preparation for trial of the Action, to a witness

                       at a deposition or in preparation for testimony at a deposition or trial, or to

                       the Court.

               c.      Defendants' attorneys may also disclose the Confidential Materials to the

                      New York City Department of Con·cction, the New York City

                       Comptroller's Office, and the New York City Mayor's Office, solely in

                       connection with the defense or settlement of this Action .




                                                •3•
        Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 4 of 9




               d.      Disclosure of medical         records deemed ''Confidential" under this

                       Stipulation may also be made to any individual who provided the

                       treatment described in the records or to a member of the staff of the

                       hospital, doctor's office, or medical provider where the treatment was

                       rendered.

               e.      Before any disclosure is made to a person listed in subparagraph (b)

                       above (other than to the Court), the Receiving Party's counsel shall

                       provide each such person with a copy of this Protective Order, and such

                       person shall consent, in writing, in the form annexed hereto as Exhibit A,

                       not to use the Confidential Materials for any purpose other than in

                       connection with the prosecution, defense or settlement of the action

                       and not to make further disclosure of the Confidential Materials, except

                       in testimony taken in the action. The counsel for a Receiving Party

                       making such disclosure shall retain the signed consent an<i furnish a copy

                       to the Producing Party's cqunsel upon request at a deposition or

                       immediately before trial, although the name of an expe11 that the

                       Receiving Pnrty does not intend to call as a trial witness may be

                       redacted from such a consent before it is produced.

               9.      The Producing Party may designate deposition exhibits or portions of

deposition transcripts as Confidential either by: (a) indicating on the record during the deposition

that a question relates to Confidential Materials, in which event the reporter will bind the

transcript of the designated testimony in a separate volume and mark it as "Confidential

Information Cioverncd by Protective Order;" or (b) notifying the reporter and all counsel of


                                               .4.
        Case l:18-cv-10522-CM Document 43 Filed 11/14/19 Page 5 of 9




record, in writing, within 30 days of receipt of the transcript, of the specific pages and lines of

the transcript that are to be designated "Confidential," in whfoh event all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their

possession or under their control as directed by defendants or that party's counsel.

               10.     Any party seeking to file papers with the Court that incorporate

Confidential Materials or reveal the contents thereof shall first give all other parties a reasonable

opportunity to review the Confidential Materials or confidential information that the party seeks

to file. If the parties agree in writing to the public filing of the Confidential Materials or

confidential information 1 such information will no longer be subjected to the instant protective

order. 1f, however, after reviewing the Confidential Materials or information, any party believes

that such documents or information should be filed under seal, that party shall, in accordance

with the Local Rules and the Court's individual practices, make an application to Court

requesting that the Confidential Materials or confidential information be filed under seal. [n any

event, no materials shall be filed under seal unless the Court has issued an order approving the

filing, in which event the filing sball follow the District Court rules applicable to filing under

seal.

               11.     Nothing in this Stipulation shall be construed to limit a producing party's

use of their own Confidential Materials in any manner, or to limit the use of Confidential

Materials or their contents to the extent that they are publicly available or have been provided to

the producing party through other lawful means, such as a FOIL request

               12.     This Stipulation shall be binding upon the parties immediately upon

signature and shall be submitted to the Court for entry as an Order.




                                               -5 -
         Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 6 of 9




                13.     This Stipulation will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential Materials are produced or

disclosed. AH documents or information that have been deemed confidential ptirsuant to this

order, including all copies mid non-conforming copies thereof, shall remain confidential for all

time. Once the Action has been resolved, including all appeals, the Confidential Materials,

including all copies and non-conforming copies thereof, shall not be used by the Receiving Party

for any purpose without prior Court approval.

                14.     The Court shall have jurisdiction to enforce the terms of this protective

order and any party may move the Court for expedited relief for an alleged breach of the terms

of this protective order.

                15.     This Stipulation and Order of Confidentiality and Protective Order may

be executed in counterparts (including emailed .pdf or facsimile), each of which will be deemed

an original, and all of which, when taken together, will be deemed the complete agreement.

Dated:          lt~     !a-'
                          2019
                New ~k, New Y0rk




                                                .6.
       Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 7 of 9




ROBERT MARINELLI, ESQ.                   JAMES E. JOHNSON
Attorney for Plaintiff                   Corporation Counsel of the
305 Broadway, Suite 1001                    City ofNew York
New York, New York 10007                 Attorney for Defendants City of New York.
                                            Ehikoya, Islam, Derisma, Paul, Caruso
                                            andLlarch
                                         100 Church Street, Room 3-204
                                         New York, New York 10007
By:   _.,__/<_c_,,_ _ __            By:r

ROBERT MARINELLI, ESQ"                   KATHERINE J. WEALL
                                         Senior Counsel




                                         HON. COLLEEN MCMAHON
                                         UNITED STATES JUDGE

                                         Dated:/G~,2019




                                   -7.
           Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 8 of 9



      THE FOLLOWING ADDENDUM IS DEl!:MEI) INCORPORATED INTO THE
           PARTIES' STIPULATION ANI) CONFIDENTIALITY ORDER

        The parties understand that the Court's "so ordering" of this stipulation does not make the

Court a party to the stipulation or imply that the Court agrees that documents designated as

"'Confidential" by the parties are in fact confidential.

        It has been this Court's consistent experience that confidentiality stip1.1lations are abused

by parties and that much material that is not truly confidential is designated as such. The Court

does not intend to be a party to such practices. The Court operates under a presumption that the

entire record should be publicly available.

       The Court does not ordinarily file decisions under seal or redact material from them. If

the Court issues a decision in this case that refers to ''confidential" material under this

stipulation, the decision will not be published for ten days. The parties must, within that ten-day

period, identify ta the Court any portion of the decision that one or more of them believe should

be redacted, provide the Court with the purportedly confidential material, and explain why that

material is truly confidential. The Comt will then determine whether the material is in fact

genuinely deserving of confidential treatment. The Court will only redact portions of a publicly

available decision if it concludes that the material discussed is in fact deserving of such

treatment. The Court's decision in this regard is final.

        If this addendum is acceptable to the parties, the Court will sign their proposed

confidentiality stipulation, subject to the addendum. If this addendum is not acceptable, the Court

will not sign the stipulation, and should allegedly confidential material be produced, the parties

will be referred to the magistrate judge for a document by document review and decision on

whether that document should be subject to confidential treatment.
        Case 1:18-cv-10522-CM Document 43 Filed 11/14/19 Page 9 of 9




                                          EXHIBIT A

The undersigned hereby acknowledges that (s)he has read the Stipulation and Order of

Confidentiality entered in the United States District Court for the Southern District of New York

dated _ _ _ _ _ _ _ _ _ , in the action entitled Wairon Nunez v. City_of t:{ew. YoJk, 18-

CV -10522 (CM), and understands the terms thereof. The undersigned agrees not to use the

Confidential Materials defined therein for any purpose other than in connection with the

prosecution of this case, and will not further disclose the Confidential Materials except in

testimony taken in this case.




                       Date                                        Signature




                                                                   Print Name




                                                                   Occupation




                                              - 8•
